Citation Nr: 1631930	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-33 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for paresthesia of the right foot. 
 
2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was originally represented in this matter by Disabled American Veterans, as evidenced by a VA Form 21-22 (Appointment of Veterans Service Organization) signed in March 2007.  However, in July 2016, the Veteran submitted a new VA Form 21-22 appointing The American Legion as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

In his December 2013 substantive appeal, the Veteran declined a Board hearing.  However, in a June 2015 statement, the Veteran subsequently requested a Travel Board hearing at the RO, to present testimony on the issues on appeal.  VA regulations provide that a hearing will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015) (pertaining specifically to hearings before the Board). 

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in order to afford the Veteran a Travel Board hearing as to the issues on appeal, as requested.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700(a)(2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a) and 20.704(a)(2015). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




